In a proceeding to settle the account of the petitioner administrator, the appeal is from so much of a decree of the Surrogate’s Court, Suffolk County, dated December 16, 1974, as denied and dismissed the claim of the United States of America (Veterans Administration) for the insurance proceeds received by the decedent as beneficiary of a National Service Life Insurance policy taken out by her son William Strahler, while he was in the armed services. Decree affirmed insofar as appealed from, with one bill of costs jointly to respondents appearing separately and filing separate briefs, payable out of the estate. The opinion of Surrogate Hildreth (Matter of Strahler, 79 Misc 2d 134) sets forth sufficient reasons why appellant’s claim for recoupment of the insurance benefits paid to the decedent’s committee, following the insured’s death, was properly disallowed. The decree should be affirmed for the following additional reasons: (1) the subject insurance proceeds were payable to decedent under a life insurance policy which had been fully paid for by the insured prior to his death, as appears from the "Insurance Award Statement”; (2) the insured had a vested contractual interest therein prior to his death; (3) the decedent, as beneficiary thereof, had a vested contractual interest therein upon the insured’s death; and (4) the insurance proceeds received on behalf of the beneficiary were properly paid out, along with other moneys belonging to the beneficiary, by her committee prior to the claim by appellant for the recoupment thereof (see Lynch v United States, 292 US 571; Eggen v United States, 58 F2d 616; Voelkel v Tohulka, 236 Ind 588, cert den 355 US 891; United States v Phillips, 44 F2d 689; Kershner v United States, 215 F2d 737). Cohalan, Acting P. J., Margett, Damiani, Shapiro and Hawkins, JJ., concur.